                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

TRACY RAY GIBSON                                §

VS.                                             §      CIVIL ACTION NO. 9:17-CV-188

DIRECTOR, TDCJ-CID                              §

          ORDER OVERRULING PETITIONER’S OBJECTIONS AND ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Tracy Ray Gibson, a prisoner currently confined at the Robertson Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

       The court ordered that this matter be referred to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders

of this court. The magistrate judge recommends denying the petition.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. The petitioner filed objections to the

Magistrate Judge’s Report and Recommendation.

       The court has conducted a de novo review of the objections in relation to the pleadings

and the applicable law. See FED. R. CIV. P. 72(b). The petitioner reiterates the issues raised in

his petition. After careful consideration of the pleadings and the relevant case law, the court

concludes that the petitioner’s objections lack merit for the reasons stated in the magistrate

judge’s report and recommendation.
        The petitioner also filed a motion for reconsideration, which the court liberally construes as

objections to the report and recommendation. The petitioner contends that he was denied legal

representation when the trial court entered a nunc pro tunc judgment on October 9, 2007. Regardless

of whether entry of a nunc pro tunc judgment is a critical stage of the proceedings such that the

petitioner was entitled to counsel, the petitioner was not harmed in this instance by the lack of

counsel because the judgment was set aside by the Texas Court of Criminal Appeals.

        Next, the petitioner contends that the trial court altered the indictment by crossing through

the word “aggravated” in the title of the indictment. This claim lacks merit because the indictment

that is part of the official court record does not contain such an alteration.

        The petitioner claims that he was denied the right to represent himself during the second plea

proceeding. The record reflects that, two days after his sentencing, the Texas Court of Criminal

Appeals received a letter from the petitioner in which he wrote that he wanted to dismiss his attorney

and represent himself. However, the criminal docket does not reflect that the petitioner ever made

such a request in the trial court. Further, the petitioner did not claim that he was denied his right to

self-representation in any of his state court proceedings. The petitioner raised the issue for the first

time in his motion for reconsideration. Because the claim that he was denied the right to self-

representation is unexhausted, and the petitioner has defaulted the claim in state court by failing to

follow applicable state procedural rules, the claim may not be reviewed in federal court.

        Finally, the petitioner contends that the court should have the petitioner evaluated to

determine whether he is competent because the magistrate judge found that he was not a credible

witness. The petitioner has not alleged any facts demonstrating that he was not competent at the time

of the hearing. In fact, the transcript from the hearing reflects that the petitioner testified intelligently


                                                     2
and that he was able to participate in the proceedings. The magistrate judge’s finding that the

petitioner was not a credible witness is supported by the record, but that finding does not call into

question the competence of the petitioner.

        In this case, the petitioner is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires the petitioner to make a substantial showing of the denial of a federal

constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that

substantial showing, the petitioner need not establish that he should prevail on the merits. Rather,

he must demonstrate that the issues are subject to debate among jurists of reason, that a court could

resolve the issues in a different manner, or that the questions presented are worthy of encouragement

to proceed further. See Slack, 529 U.S. at 483-84; Avila v. Quarterman, 560 F.3d 299, 304 (5th Cir.

2009). If the petition was denied on procedural grounds, the petitioner must show that jurists of

reason would find it debatable: (1) whether the petition raises a valid claim of the denial of a

constitutional right, and (2) whether the district court was correct in its procedural ruling. Slack, 529

U.S. at 484; Elizalde, 362 F.3d at 328. Any doubt regarding whether to grant a certificate of

appealability is resolved in favor of the petitioner, and the severity of the penalty may be considered

in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

        Here, the petitioner has not shown that any of the issues raised by his claims are subject to

debate among jurists of reason, or that a procedural ruling was incorrect. In addition, the questions


                                                    3
presented are not worthy of encouragement to proceed further. Therefore, the petitioner has failed

to make a sufficient showing to merit the issuance of a certificate of appealability.

                                             ORDER

       Accordingly, the petitioner’s objections (document nos. 71 and 74) are OVERRULED. The

findings of fact and conclusions of law of the magistrate judge are correct, and the report of the

magistrate judge (document no. 68) is ADOPTED. A final judgment will be entered in this case

in accordance with the magistrate judge’s recommendation. A certificate of appealability will not

be issued.


             So Ordered and Signed
             Dec 6, 2019




                                                 4
